Citation Nr: 1206815	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  04-16 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of Chapter 30 educational assistance benefits in the calculated amount of $13,244.53 was properly created for the period from June 2002 to June 2003.  


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The appellant performed verified active duty from March 1987 to May 1994.  His DD-214 reflects an additional 12 years, 10 months, and 11 days of active duty service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 decision of the Education Center at the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA) that retroactively terminated the Veteran's Chapter 30 education benefits for the period from June 2002 to June 2003, resulting in an overpayment in the amount of $13,244.53.  The appellant's claims file was located at the RO in Manila, the Republic of the Philippines.  

The appellant through counsel has raised due process complaints with respect to VA's refusal to consolidate this Veteran's appeal with that of 29 other veterans who raise similar claims relating to the overpayment of educational assistance benefits.  Specifically, the attorney reports that he represents all 30 such veterans and that their cases will be determined on the same facts and evidence.  In a November 2004 letter from the Board, counsel was informed that VA regulations do not provide for "class action" appeals under any circumstances.  Despite such notice, the appellant's attorney submitted another letter, in July 2006, requesting one hearing for all 30 veterans that he represented. 

In response to the July 2006 correspondence from counsel, the Board issued another letter in August 2006.  That communication explained that the Board had no authority to merge appeals and to do so would violate the statutory requirement that individual cases on appeal must be considered by Veterans Law Judges in the order in which they were placed on the Board's docket, as set forth in 38 U.S.C.A. § 7107.  It was further observed that consolidating the appeals placed the Board at risk of violating the Privacy Act, 38 U.S.C.A. § 552a, and VA regulations prohibiting disclosure of personal information to persons other than a claimant and his representative. 

The August 2006 letter advised that the regulations set forth in 38 C.F.R. §§ 20.700-20.717 provide for a personal hearing to be granted on appeal only in the case of an individual appellant, or an individual appellant's representative acting on his behalf, where the appellant expresses the desire to appear in person.  It was further noted that a hearing would not normally be scheduled solely for the purpose of receiving argument by a representative.  Thus, it was concluded that the Board could not arrange for the attorney in this appeal to appear for a personal hearing to present argument on behalf of all 30 veterans that he represented, nor could it arrange for all of those veterans to appear for a single hearing.  It was explained that counsel was free to request individual hearings on each individual veteran's behalf if the individual veteran wished to individually appear and present testimony.  

During a July 2007 prehearing conference conducted in Washington, D.C., the Veteran's attorney informed the undersigned Veterans Law Judge that he was unaware that the Board conducted video conference hearings with the Manila RO.  As a result, and given the fact that the Veteran was unable to attend a hearing held in Washington, D.C., the attorney requested that the Veteran be afforded an opportunity to attend a video conference hearing before a Veterans Law Judge.  An October 2007 Board remand instructed the Manila RO to schedule such a hearing.  The Veteran failed to report for a hearing which was to have been conducted in February 2008.  As a matter of law his failure to report without good cause acts as a withdrawal of his hearing request.  38 C.F.R. § 20.704 (2011). 

In September 2008, the Board determined that the referenced overpayment was properly created.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed briefs and in December 2010, the Court issued a Memorandum Decision vacating the September 2008 Board decision and remanding the matter for readjudication.  

In October 2011, the Board sent the Veteran and his attorney a 90-day letter.  In November 2011, additional argument was received, followed by a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2011).  

In correspondence dated in October 2003, the appellant's attorney submitted a request for a waiver of recovery of the overpayment at issue in this case.  The evidence before the Board at this time does not include a copy of any determination by the Committee on Waivers and Compromises (Committee) addressing that request.  Hence, this matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Ramon Magsaysay Technological University (RMTU) was formerly known as Western Luzon Agricultural College (WLAC). 

2.  The appellant was enrolled in a program of education at WLAC/RMTU to achieve a Bachelor's in Agricultural Technology. 

3.  For the period from June 2002 to June 2003, the appellant received educational assistance benefits administered in the amount of $13,244.53 based on his enrollment at RMTU. 

4.  Fraud investigations conducted by the Manila RO and the VA Office of Inspector General in San Francisco determined that there was a fraud scheme perpetuated by 60 veterans enrolled at RMTU for the purpose of collecting VA educational assistance benefits even though they were not attending a sufficient number of classes.  

5.  The February 2003 Compliance Survey Report shows that no Certificate of Registration was found in the appellant's envelope for the first semester of 2002-2003.

6.  The appellant signed a "joint statement", which contains significant admissions regarding the use of attendance sheets and knowledge of attendance policies.  

7.  The preponderance of the evidence shows that the appellant was a participant in the fraud scheme and was paid for courses that he did not attend. 

8.  The charged indebtedness in the amount of $13,244.53 was validly created. 


CONCLUSION OF LAW

The debt created by overpayment of educational assistance benefits in the amount of $13,244.53 is valid.  38 U.S.C.A. §§ 3002, 3011 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.7020, 21.7070, 21.7144, 21.7153 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist and Other Procedural Matters

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002 & Supp. 2011), became effective.  This liberalizing legislation essentially eliminates the requirement that a claimant submit evidence of a well-grounded claim and provides that VA will assist the claimant in obtaining evidence necessary to substantiate a claim. 

These changes, however, are not applicable to claims such as the one decided here. See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA). 

Nevertheless, the Board points out that the RO has explained to the appellant the bases for the finding that the debt was valid.  The RO also afforded him the opportunity to present information and evidence in support of the claim.  The Board finds that these actions satisfy any duties to notify and assist owed the appellant in the development of this claim. 

As will be discussed in greater detail below, the RO's finding that the appellant owes a debt of $13,244.54 is the result of investigation conducted by the RO in Manila, Philippines, as well as a subsequent investigation by the VA Office of Inspector General (OIG) in San Francisco, California.  These investigations centered on the enrollment of some 60 veterans at RMTU in the Philippines; the appellant was one of those 60 veterans.  As a result of these investigations, both the Manila RO and the OIG in San Francisco determined that these 60 veterans were not regularly attending classes, but were, instead, receiving course credit in return for buying supplies and other "gifts" for the school and for individual instructors. 

The RO in Muskogee, Oklahoma, which has jurisdiction over this educational assistance claim, subsequently advised each of these 60 veterans, including the appellant, that overpayments had been created as a result of these findings.  In this case the overpayment amounts to $13,244.53. 

As noted on the title page, the appellant is represented by a private attorney.  The record reflects that counsel is also representing other veterans who were found to have overpayments as a result of this investigation.  While counsel has asked on several occasions to have all claims consolidated in a manner similar to class action lawsuits, the Board has no authority to consolidate appeals in this manner.  Rather, each individual case must be considered by Veterans Law Judges in the order in which the case was placed on the docket.  38 U.S.C.A. § 7107 (West 2002). Accordingly, this decision addresses only the appeal of the Veteran listed on the title page. 

The Board also notes that, on numerous occasions, counsel has made single submissions of evidence and argument on behalf of all 30 veterans that he represents.  These submissions included protected information specific to individual veterans, such as VA claims numbers and social security numbers.  Counsel was asked by the Senior Deputy Vice Chairman of the Board in several letters to stop making such submissions, as they placed the Board at risk of violating the Privacy Act, 5 U.S.C.A. § 552a , and VA regulations prohibiting disclosure of personal information to persons other than a claimant and his/her representative. 

Counsel has responded to the Board's requests by submitting signed "waivers" from each of the 30 veterans he represents in which they expressly indicated that they do not object to having their personal information included in the claims files of the others.  On behalf of his clients, counsel has also expressly authorized VA to associate his submissions with the claims files of each of the veterans he represents, even if those submissions include the VA claims numbers and Social Security numbers of the others. 

The Board is compelled to follow the requirements of the Privacy Act, 5 U.S.C.A. § 552a, as it is the responsibility of VA to protect the personal information of all veterans and their dependents.  As explained in a letter from the Muskogee RO, mailed in response to a March 2005 letter from the Veteran's attorney, the names of veterans were withheld under exemptions set forth under 5 U.S.C.A. § 552(b)(3)  (West 2002) and 38 U.S.C.A. § 5701(a), (f) (2011) which bar disclosure of their names and addresses.  The RO also indicated that the names and job titles of witnesses involved in the investigation were withheld under exemptions set forth in 5 U.S.C.A. § 552(b)(7), and that VA does not generally disclose the names of witnesses involved in an investigation.  The RO advised counsel that if he disagreed with its decision to provide only redacted copies of these documents, he was free to appeal the matter to the VA Office of the General Counsel.  He was provided appropriate contact information for that office. 

The appellant is not prejudiced by VA's decision to provide only redacted copies, as the evidence shows that both he and his counsel are well aware that individuals interviewed during the course of the investigation included staff members, faculty, and students of RMTU.  There was nothing to prevent the appellant or his counsel from obtaining lay statements from individuals at RMTU on their own initiative, and to submit those statements in support of the appellant's claim; indeed, some such statements have been submitted.  There also is nothing preventing counsel from obtaining and submitting statements from the individual veterans he represents.  As to those veterans involved in the investigation who are not represented by the appellant's attorney, VA is precluded under the Privacy Act from revealing their identities or other personal information. 

Counsel has also specifically requested that VA subpoena all individuals involved in the investigation, including both witnesses and VA employees, so that he may question them.  He has also objected to VA's reliance on the interviews conducted at RMTU because he asserts that they amount to "hearsay" evidence.  See June 2007 correspondence. 

As noted in Flynn v. Brown, 6 Vet. App. 500, 503 (1994), however, the VA benefits claims system does not include such adversarial concepts as cross examination, best evidence rule, or hearsay evidence exclusion.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Certainly, the Board has a responsibility to weigh the credibility and probative value of testimony provided by the students and faculty at RMTU, just as it does any evidence provided by the appellant.  However, the Board will not reject such testimony solely on the basis that it may be "hearsay" evidence. 

Under 38 U.S.C.A. § 5711(a) (West 2002), VA has the authority to "(1) issue subpoenas for and compel the attendance of witnesses within a radius of 100 miles from the place of hearing . . .[and] (4) aid claimants in the preparation and presentation of claims."  In 38 C.F.R. § 20.711 (2011), the Secretary defined the scope of this subpoena power to include compelling the attendance of witnesses within a radius of 100 miles from the place of hearing, and to aid in the production of "tangible evidence." 

The regulation does not contemplate issuing subpoenas to allow witnesses to be questioned outside of the context of a personal hearing, and even then, the individual must reside within a 100 mile radius of the hearing.  Furthermore, the regulation specifically provides that a subpoena will not be issued to compel the attendance of VA adjudicatory personnel.  See 38 C.F.R. § 20.711(a).  In this instance, counsel has clearly requested subpoenas far outside the scope of the situations contemplated by the applicable regulation, and his request is denied. 

As noted above, the Muskogee RO has explained to the appellant the bases for the finding that the debt was valid.  The RO afforded him the opportunity to present information and evidence in support of the claim.  The Board finds that these actions satisfy any duties to notify and assist owed the appellant in the development of this claim. 

As the Court has stated: "VA's . . . . 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); see also Counts v. Brown, 6 Vet. App. 473, 478-79 (1994).  Counts and Gobber make it clear that VA's duty to assist does not include obtaining evidence which does not currently exist.  The appellant and his attorney have been accorded ample opportunity to substantiate his claim by providing evidence to challenge the validity of the debt.  As such, the Board finds that this appeal is ready for appellate review. 

Factual Background

As part of a VA Form 22-1990, Application for VA Education Benefits, which was signed by the Veteran in July 2002, he indicated his desire to pursue a degree in agriculture at the RMTU (formerly Western Luzon Agricultural College).  He added that he had started this training in June 2002.  In a VA Form 22-1999, Enrollment Certification, which was signed by a school official in October 2002, the school reported that he was enrolled for his second semester at RMTU.  The Veteran noted that the semester lasted from November 2002 to March 2003.  Subsequent VA Forms 22-1999 were submitted regarding additional semesters at RMTU in 2003. Throughout this period, the Office of Campus Registrar of RMTU submitted numerous certificates verifying the appellant's enrollment at that university. 

The record reflects that the appellant received basic educational assistance benefits under the provisions of Chapter 30 for each of the semesters that he reported being enrolled at RMTU between June 3, 2002, and June 7, 2003.  The RO calculated the total amount of assistance benefits administered during this period as being $13,244.53.  See July 2003 letter from RO. 

On October 23, 2002, the RO in Manila conducted a routine on-site Education Compliance Survey at RMTU.  The audit examined school records associated with ten percent of the veteran student population.  Of the six records examined, there were discrepancies found in all records. 

The primary contact at RMTU for this survey was the Registrar Clerk.  She made available the records of the randomly selected students, which consisted of individual envelopes for each student containing personal interview forms, immigration papers, Certificates of Honorable Discharge, and records from previous or secondary schools.  No other documents such as school curriculum, enrollment forms, or adding/dropping of subject forms were found inside.  

In the October 2002 Education Compliance Survey Report, it was determined that RMTU had failed to maintain accurate or complete records of enrollment for VA beneficiaries-students, and that significant discrepancies were found in the records that were reviewed.  For example, some students had no addresses listed other than P.O. Box addresses, and others had addresses at locations of such distance that it raised questions as to regular attendance at any of the campuses of RMTU. Although no overpayments were found based on the available school records presented, it was noted that it might be necessary to conduct a more extensive compliance survey at a later date, including class checks to monitor actual class attendance of the students.  A full Education Compliance Survey (100% audit) was conducted at RMTU in February 2003.  

A Summary of Investigative Findings revealed the conclusions of the Manila RO investigation team.  It was determined that teachers at RMTU did not require veteran students to regularly attend classes, but, instead, relied on class leaders to submit Attendance Sheets that contained the names of the veteran students enrolled in the particular class.  Teachers apparently relied solely on these Attendance Sheets to assess the students' attendance, and, in fact, did not really know whether their veteran students were even present on campus.  All they knew and saw as to the veteran students' attendance was when they observed veteran students gathering at a location known as "Veterans Park" on the San Marcelino campus.  The veteran students gave material and financial "help" to the school, and, in return, were accorded favorable treatment in violation of the Approval Agreement that the school had made with VA.  The scheme was found to have been happening for decades with one teacher disclosing that veteran students had been enjoying the arrangement since that teacher had started in 1989.  Most teachers, staff, and non-veteran students admitted that the veteran students had not been attending classes, which was contrary to the insistent claims of the veteran students that they had. 

Following this investigation, in an undated letter [otherwise mentioned in the file to have been dated in July 2003], the Muskogee RO advised the appellant that, while he had been certified and paid educational assistance benefits for attending RMTU from June 3, 2002, through June 7, 2003, their findings indicated that he did not attend classes during that period.  His payments were stopped, which resulted in an overpayment in the amount of $13,244.53.  He was advised of his right to request a waiver of this overpayment. 

The appellant has asserted that he did attend school and that his official transcript shows that he passed all of his courses.  He submitted Enrollment Certifications from RMTU concerning the pertinent time period. 

Thereafter, in February 2003, an agent of the Criminal Investigation Division of the VA OIG in San Francisco, California, completed a report regarding his review of the situation at RMTU.  The agent explained that his analysis was based on an extensive review of the documentation detailing interviews conducted by the Manila RO, correspondence sent by the veterans, a review of files at the Muskogee RO, and interviews of various VA officials and other individuals.  The agent further explained that his review was also based on 14 years of experience as a Special Agent with the OIG, some of which had been as a Resident Agent in Charge.  The agent noted that he had extensive training in conducting fraud investigations, and has also worked extensively in the Philippines on VA-related investigations. 

Based on his review, the agent concluded that fraud was committed by the 60 veterans who had attended RMTU, and it was his recommendation that all administrative action be taken to recover monetary damages suffered by VA and to forfeit the benefits of the involved veterans.  Based on the complexities and expense of prosecuting individuals in the Philippines, the OIG decided not to proceed with a criminal investigation of the matter. 

Regarding the findings of the OIG, the agent explained that the essence of the "scheme" at RMTU was that veteran students were listed as enrolled at RMTU, as full time students, solely to collect VA benefits.  They never really attended classes, and would meet once a week at a location on campus to circulate attendance sheets for various classes they were enrolled in.  They would sign these sheets and a representative would take them to the relevant professors.  The students were given mid-term and final exams, but these exams were given to a representative, and taken to the Veteran's Park, where they would be answered collectively based on the "honor system."  All of the veterans would subsequently receive passing grades, and the school benefited from this system because the veterans would pay for various expenses, usually collectively, through money collected by their "treasurer."  It was noted that items paid for by the students included new curtains, sports equipment, water dispensers, renovations, holiday party expenses, and the materials costs associated with class projects. 

The agent explained that the evidence of the guilt of all 60 veterans included the following: the testimony of 13 professors/instructors, plus the Dean of Agricultural Technology, who indicated that the veterans never attended classes; the testimony of seven non-veteran students and one veteran student that was not involved in the scheme, who all indicated that the veterans did not attend classes; and the testimony of non-veteran students, who indicated that the veterans began attending classes regularly after the onset of the investigation by the Manila RO.  The agent also pointed to the "joint statement" signed by veteran students in which they asserted that they met the minimum requirement of one hour of classroom instruction per week and/or three hours of laboratory time for each subject.  The agent found that this statement was clearly contrary to the testimony provided by instructors and fellow students, but is indicative of their knowledge that classroom attendance was required. 

Although not dispositive in this matter, the agent also noted that a similar scheme was in place at Laney College in Oakland, California, and that scheme resulted in a loss of six million dollars for VA.  The agent indicated that it was his belief that the scheme at Laney College was exported from the school in the Philippines, as there were many similarities beyond just the mechanics of the scheme, similar terminology, and the fact that the RMTU scheme had reportedly been going on since the 1980s.  Furthermore, several RMTU professors noted that they had had many more veterans enrolled when United States Naval Base Subic Bay was still active.  The agent noted that the students at Laney College had been sued in Federal Court under the Civil False Claims Act, and most of them paid double damages plus fines. 

Analysis

The appellant is challenging the validity of the overpayment in the amount of $13, 244.53.  He essentially contends that he regularly attended classes at RMTU, that he passed all of his courses and that he never intended or took action to defraud the government by receiving educational assistance benefits to which he was not entitled. 

The December 2010 Memorandum Decision noted the Secretary's concession that the Board did not provide an adequate statement of reasons or bases in support of its finding that the appellant took part in a scheme to defraud VA.  In this regard, it was noted that the Board pointed to evidence regarding the school's alleged practices and those of the students collectively, but did not address what actions the appellant himself took that may have constituted fraud.  

In the November 2011 argument, the attorney alleged that the Board committed numerous "clear and unmistakable" errors.  In this case, the September 2008 Board decision was vacated.  Without a final decision there is no basis for a motion based on clear and unmistakable error.  See 38 C.F.R. § 20.1400 (2011).

The attorney also raised additional arguments regarding violations of the Equal Protection and Due Process clauses.  The Board is bound by VA regulations which are in turn based on statutes enacted by Congress.  The jurisdiction of the Board to decide a particular issue on appeal is limited, as set forth under its Rules of Practice.  38 C.F.R. § 20.101(a) (2011).  Any constitutional questions exceed the jurisdiction of the Board.  38 U.S.C.A. § 7104 (West 2002).  

The law provides that VA will approve and will authorize payment of educational assistance for an individual's enrollment in any course or subject which a State approving agency has approved and which forms a part of a program of education as defined by 38 C.F.R. § 21.7020(b)(23).  38 U.S.C.A. § 3002(3); 38 C.F.R. § 21.7120.  A program of education, in pertinent part, is any unit course or subject or combination of courses or subjects, which is pursued at an educational institution. 38 C.F.R. § 21.7020(b)(23).  

The appellant had been previously determined to be eligible for Chapter 30 education benefits.  Therefore, he was entitled to a monthly benefit for the period of time he was enrolled in, and satisfactorily pursing an approved program of education.  38 U.S.C.A. § 3014; 38 C.F.R. § 21.7070.  The term attendance means the presence of a veteran (i) in the class where the approved course is being taught in which he is enrolled, or (ii) at a training establishment, or (iii) any other place of instruction, training or study designated by the educational institution or training establishment where the veteran is enrolled and is pursuing a program of education.  38 C.F.R. § 20.7042(b)(2). 

In order to receive educational assistance for pursuit of program of education, an individual must maintain satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will discontinue educational assistance if the individual does not maintain satisfactory attendance.  Id.  Attendance is unsatisfactory if the individual does not attend according to the regularly prescribed standards of the educational institution in which he is enrolled.  Id.  The amount of overpayment of educational assistance paid to a veteran constitutes a liability of that veteran.  38 C.F.R. § 21.7144(b). 

As discussed in detail above, investigations conducted by the Manila RO and the VA OIG in San Francisco revealed that 60 veterans attending RMTU, including the appellant, were part of a scheme whereby they received passing grades in return for providing monetary donations and other gifts to the school, even though they did not regularly attend classes.  As determined by the OIG, this scheme was intended to allow the veterans to continue to receive VA educational assistance benefits based on their enrollment at RMTU.  

The evidence of this scheme includes the testimony of professors and instructors, who indicated that the veterans never attended classes and were receiving passing grades in return for their donations; and the testimony of non-veteran students, who also indicated that the veterans did not attend classes, but still received course credit in return for their donations.  

In relying on the OIG memorandum and compliance surveys, the Board has considered the attorney's arguments that they were not official investigations or not properly conducted.  The attorney also argued that the memorandum was created six months after the overpayment was generated and that post hoc rationalizations deserve no deference or evidentiary weight.  On review, the memorandum was completed by a Resident Agent in Charge of the VA OIG, Criminal Investigations Division.  The memorandum conveyed the results of his review of the fraud case associated with 60 veterans at RMTU.  The analysis was based on extensive review of documentation detailing interviews conducted by the Manila RO, correspondence submitted by the veterans, a review of files at Muskogee and various interviews.  The Board has no basis to doubt the credibility of this memorandum and it is considered highly probative.  The Board also does not find any basis for not accepting the findings of the compliance surveys.  

Although the appellant has asserted that he did, in fact, attend courses at RMTU, the Board finds that his assertions lack credibility in light of the information provided by both faculty members and non-veteran students at that school, and the findings of both the Manila RO and OIG.  It is clear from the findings of the Manila RO and the OIG that the practice of veterans students not having to attend classes was widely known and had been routine practice for many years at that university.  

The Board acknowledges that the above generally refers to the actions of a group of veterans collectively.  Regarding actions specific to the Veteran, the February 2003 Compliance Survey Report indicates that there was no Certificate of Registration for the first semester of 2002-2003 in his envelope.  The Board also observes that the Veteran signed the "joint statement", which contains significant admissions from the students, including use of attendance sheets to inform the instructors of who was "attending" classes and acknowledgement of donations to various class projects.  This evidence, particularly when considered with the "collective" evidence cited above, shows individual participation in the scheme.  Under the circumstances of the case, the Board finds his assertion that he neither participated in nor even knew of the scheme lacks credibility.  

The Board has also considered assertions by counsel and others that one or more of the employees of the Manila RO insinuated to the veteran students and faculty of RMTU that they were open to bribes, and that it was only the failure to pay bribes that resulted in the RO's investigative findings. 

However, the only evidence suggesting that RO employees undertook such conduct is apparently the assertions of Counsel's clients, and of late the additionally submitted witnesses.  Their credibility must be weighed against the numerous depositions from faculty members and non-veteran students at the time of the initial investigation.  These depositions show that veterans did not attend classes, and the specific findings of fraud that were made by both the Manila RO and the OIG in San Francisco. 

It is difficult to imagine that a failure to accept bribery offers from Manila RO employees could have resulted in the fabrication of the voluminous evidence obtained by that RO of the scheme at RMTU.  Furthermore, the depositions and other documents created as a result of their investigation were independently reviewed by the OIG in San Francisco, as well as statements of the veteran students.  As noted, the OIG specifically found that fraud had occurred at RMTU.  It is extremely unlikely that employees of the Manila RO could have fabricated the testimony of the faculty members and students at RMTU who reported that the veterans were allowed to pass classes without attending in exchange for gifts.  It is equally unlikely that the faculty members or students at RMTU would testify to such if the practice was not actually occurring.  There is no motivation for either faculty or non-veteran students to lie about such a scheme if it did not, in fact, exist.  In addition, there is of record a copy of December 2004 correspondence between the OIG and the RO indicating that the allegations of bribery lacked credibility and were put forth in an attempt to obscure the issues and deflect the guilt of the involved veterans. 

The appellant has submitted documentation from RMTU in support of his appeal, including Enrollment Certifications and a transcript of passing grades.  However, it was implicit in the scheme discovered by the Manila RO, and later confirmed by the OIG, that the veteran students at RMTU received course credit in return for the donations and gifts that they provided the school.  Certainly, it is clear that RMTU routinely confirmed to the RO that these students were enrolled, attending classes, and receiving passing grades.  Documentation to that effect, such as transcripts or enrollment certifications, in no way contradicts the findings of the Manila RO or the OIG, and the Board finds this documentation to be of no probative value. 

In addition, the appellant through counsel, submitted undated statements from nine different instructors at RMTU, including two from instructors who were interviewed previously in the course of the RO investigations.  These statements are filled in on a template that appears to be of counsel's design.  Each has rote paragraphs declaring that the instructor would never misrepresent a student's attendance, would never provide a course grade to a student who had not properly attended classes, that the veteran students were obliged to adhere to the rules of the school and that the veterans attended class each day that they were required to do so.  Each statement also has handwritten material in addition that was apparently taken down by counsel.  In general, the instructors complain about the RO investigation and say that they were pressured by threats of losing their teaching licenses to admit to irregularities with the attendance of the veteran students.  The Dean of the Agricultural Technology programs repudiated her earlier statements that the veteran student did not attend class. 

However, despite the current protestations of the instructors that they were previously lying about disparate requirements and treatment of veteran students, review of their current statements reveals that such disparities did exist.  For example, several stated that the veteran students did attend "as required" and then there were differing responses as to what was required regarding attendance.  The chancellor stated that all American students attended "more than the required 80 percent of classes" while another instructor stated that the veteran students attended as required although not every class.  Another instructor stated that they were not required to keep daily attendance records while another stated that he still had relevant attendance records (but he did not provide any copies).  Most of the instructors were in agreement that the veteran students provided financial assistance to the college.  Several of the instructors also stated that the veteran students were treated differently from other students in that they were assigned supervisory duties and not actual activities; the photos of record show the veteran students simply standing around and not much else. 

These last two kinds of statements corroborate the statements of many others noted in the investigation reports.  Two common threads running through all statements and reports of record are that the university depended on the donations of the veteran students to operate and that the veteran students were not made to do the labor portions of assignments.  No one has ever denied the truth of these findings.  It does appear that, contrary to the provision of Approval Agreement, favoritism was accorded to the VA beneficiary veteran students, including the appellant. Furthermore, those instructors now providing statements who indicated that they had previously given false statements under oath because of a perceived threat to their self-interest, do not engender great confidence in their current proclamations of truth-telling. 

In support of the appellant's claim, counsel has cited to the provisions of 38 C.F.R. § 21.7153(c) , which defines "satisfactory attendance" on the part of a beneficiary as meeting the regularly prescribed standards of the educational institution in which he is enrolled.  See May 2004 letter from attorney.  He essentially argues that, because the school accepted the appellant's attendance as adequate, VA is obligated to do so regardless of the frequency of the appellant's actual attendance. 

As discussed in detail above, however, there is persuasive testimony of record from faculty members and non-veteran students at RMTU that the veteran students were not being held to the same standards of attendance or class participation that the non-veteran students were, and that this was due to the donations made to the school by the veteran students.  Under these circumstances, it cannot be said that the veteran students were meeting the regularly prescribed standards of RMTU as contemplated by 38 C.F.R. § 21.7153(c). 

Furthermore, it is implicit in all of the statutes and regulations dealing with the administration of Chapter 30 benefits that a veteran beneficiary be pursuing a meaningful program of education in exchange for his VA benefits.  As noted, the scheme discovered by the Manila RO involved beneficiaries who received course credit and passing grades without having to attend classes or otherwise participate in class in return for monetary donations and other gifts they made to the university.  It is difficult for the Board to imagine any argument that could justify this scheme as being consistent with the purpose of Chapter 30 benefits.  To the contrary, the participants of the scheme, including the appellant, knew that receiving VA benefits based on their enrollment at RMTU amounted to defrauding the government.  In the Board's opinion, the school's complicity does not in any way mitigate the actions of the appellant in participating in this scheme. 

In summary, as discovered by the investigations of the Manila RO and the OIG highlighted above, there was a fraud scheme perpetuated by 60 veterans enrolled at RMTU for the purpose of collecting VA educational assistance benefits even though they were not attending a sufficient number of classes.  The preponderance of the evidence shows that the appellant was a personal participant in the fraud scheme and was paid for courses that he did not attend.  The doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2011).  

An overpayment of $13,244.53 was properly created as a result of the payment for courses at that university.  The appellant is liable for the overpayment debt.  38 C.F.R. § 21.7144. 



ORDER

An overpayment of VA educational assistance benefits in the amount of $13, 244.53 was properly created. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


